Title: Isaac Smith Sr. to John Adams, 10 April 1777
From: Smith, Isaac Sr.
To: Adams, John


     
      Mr. Adams
      Boston. Aprill. 10. 1777
     
     Yours by post I have received, and with what Armes is Arrived this way, hope will be a full supply, and wish there were an equal Number to make Use of them. Although Our Number is not compleated, yet by what we can learn, we have as many or more than any of the goverments and are marching forward dayly.
     The story of the burning the Arsenal att Plymouth wish was more Authenticated, As we have a prize ship here which Arrived sometime since, that left Falmouth the 6 Jany. which knows nothing of itt, tho itt seems there were some damage tho not as has been reported.
     I received a packet directed to me and the Other Gentlemen from the Honble. board of the Marine department, and wish I had been excused in the Matter, but as itt seems to be A Matter of Importance, and haveing two Gentlemen which are better Capacitated, than my self, we shall go on the business immediately, but believe will be a Considerable troublesome Affair.
     I wish we were better Able to coape with the enemy att sea, for they have the Advantage of us greatly for they seem to take almost every thing. They have got Bermudas as a place of rendezvous, by which they have all the Advantage possible. I had a Master come by the way of N.York last week, haveing been taken in a brig of mine with 300 hhd. Molasses, powder, small Arms and sundry Other Articles, by which shall be a large sufferer.
     Bro. Smith and Cousin Betsey is here. Mrs. Adams and family are well—and are in haste Yr. H. S.,
     
      Isaac Smith
     
     
      PS. The loss of the Cabot is an Unhappy Affair.
     
    